                                                          U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York


                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          March 11, 2020


    By ECF
    The Honorable J. Paul Oetken
    United States District Judge
    Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, New York 10007

            Re:     United States v. Enver Alijaj, 18 Cr. 379 (JPO)

    Dear Judge Oetken:

            The Government writes on behalf of the parties to ask that the pretrial conference,
    currently scheduled for March 13, 2020, be adjourned for a period of approximately 60 days. In
    addition, with the consent of defense counsel, the Government also moves for the exclusion of
    time under the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A). The
    adjournment and exclusion will permit the parties additional time to attempt to reach a resolution
    in the case, in light of the defendant’s pending health concerns.


  Granted. The status conference is hereby                Respectfully submitted,
adjourned to May 13, 2020, at 10:00 am. Time is
excluded through May 13, 2020, under the                  GEOFFREY S. BERMAN
Speedy Trial Act, 18 USC 3161(h)(7)(A), the Court         United States Attorney
finding that the ends of justice outweigh the
interests of the public and the defendant in a
speedy trial.
                                                    By:   ____________/s/_________________
   So ordered: 3/16/20
                                                          Kimberly Ravener
                                                          Assistant United States Attorney
                                                          (212) 637-2358


    cc:     Dawn Cardi, Esq.
